UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6362


ELLIS BARBER,

                    Plaintiff - Appellant,

             v.

CHIEF JUDGE SPECIAL COURT OF APPEALS; HOWARD COUNTY
CIRCUIT COURT; HOWARD COUNTY DIST COURT; HOWARD COUNTY
POLICE,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:17-cv-00554-RDB)


Submitted: July 31, 2017                                          Decided: August 16, 2017


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ellis Barber, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ellis Harley Barber appeals the district court’s order dismissing his civil complaint

for failure to state a claim upon which relief may be granted, under 28 U.S.C.

§ 1915(e)(2)(B) (2012). We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Barber v. Chief Judge

Special Court of Appeals, No. 1:17-cv-00554-RDB (D. Md. Mar. 1, 2017). We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2